DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is a response to communication: response to the communication received on 1/6/2021.

Claims 8-14 and 20-32 are pending in this application.  Claims 8, 20 and 27 are independent claims.  Claims 1-7 and 15-29 have been cancelled.   Claims 20-32 have been added.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-12, 20-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2010/0280920 A1 hereinafter Scott)  in view of Benedetti (US 2011/0270517 A1 hereinafter Benedetti).

As to independent claim 8, Scott teaches a method implemented by one or more processors, comprising: 
determining a past location previously visited by a user [Scott, Para 0020 - In addition to user device 170 (or a mobile service provider) actively determining the location of user device 170, various embodiments may utilize user input (e.g., input received from the illustrated user) to determine a past, present, or future location of the user associated with the mobile device], wherein the past location is different from the current location and wherein a particular period of time has passed since the previous visit by the user to the past location  [Para 0022 - user location information may include a user's location and a time or range of time at which the user was present at that location];
determining, based on data of the user, an additional location that is currently being visited by the user or that is to be visited by the user in the future, wherein the past location and the additional location are in different cities [Scott, Para 0036 - similarity analysis component 120 may be configured to determine a similarity between a particular user's location information and the location information of one or more other users by determining that a specific path of locations (e.g., a specific series of locations traveled in a certain order) from the particular user's location information matches a specific path of locations from the location information of the one or more other users. For instance, the similarity analysis component may be configured to determine that a particular user and one or more other users each traveled to (and/or will travel to) Tacoma, Wash. and then to Seattle, Wash. before arriving in Everett, Wash. Such information may be utilized for generating recommendations); Para 0045 - a user may specify a location to which he is going to travel and the recommendation generation component 130 may generate a recommendation for another location (e.g., a side trip or additional destination) that the user may be interested in – Examiner note: Scott’s recommendation system suggests an additional location a user can visit based on where the user has traveled (or will travel), which is a different location (city) from the previously visited location.];
determining that the past location and the additional location share at least one property, the at least one property indicating a characteristic of both the past location and the additional location [Scott, Para 0049 - In addition to determining that users have traveled or will travel to one or more locations, the method may also include determining user characteristics for such users. One example of such user characteristics includes user characteristics 150 described above. For instance, in various embodiments, user characteristics may include purchase histories for various users. A given user's purchase history may specify items or services purchased by that user as well as metadata about the purchases (e.g., time/date of purchase, amount spent, shipping or billing address, etc.)];
in response to determining that the past location and the additional location share the at least one property, and based on determining that the additional location is being visited, or is to be visited, by the user:
identifying a past location photo taken by the user  at the past location that was previously visited by the user [Scott, Para  0021 - the user location information transferred to location-based recommendation system 100 may include geotagged photos and/or metadata of geotagged photos. For instance, in one embodiment, a geotagged photo may include an electronic image and information indicating where the image was photographed (e.g., GPS coordinates or other location information) as well as other information such as the time and/or date at which the image was photographed]; and
providing the past location photo for presentation to the user via a computing device of the user [Scott, Para 0021 - the user interface described above may be configured to receive a selection of one or more geotagged photos to be uploaded to location-based recommendation system 100].
	Although Scott teaches determining that the past location and the additional location share the at least one characteristic of a user, Benedetti explicitly teaches:
in response to determining that the past location and the additional location share the at least one property, and based on determining that the additional location is being visited, or is to be visited, by the user [Benedetti, para 0028 - presentations include images personally relevant to the navigation location or future location based upon context including people, activities, time, etc.; FIG. 5, para 0076 - In one embodiment, the personalized presentations relate to a characteristic of the points of the interest, one or more potential activities conducted at the points of interest, the user, or a combination thereof; para 0083 - The personalized message sentences, graphics, images, etc, are mapped within the user context structure 600 that include the above-described context parameters and relevant language tokens reflecting current or coming context of the user at corresponding points of interest]:

[Benedetti, Para 0001].
One of the ordinary skill in the art wanted to be motivated to include the concept of providing personalized presentations based on navigation information taught by Benedetti to overcome significant technical challenges that service providers and device manufacturers face to customizing navigation information and responses to particular users [Benedetti, Para 0001].

As to dependent claim 9, Scott and Benedetti teach the method of claim 8.
Benedetti further teaches: wherein determining the past location previously visited by the user is based on additional data of the user that is non-associated with media of the user [Benedetti, para 0079 - recorded activity context related to a POI is additional data used to make a determination of related presentation information].

As to dependent claim 10, Scott and Benedetti teach the method of claim 9.
Benedetti further teaches: wherein the additional data includes an electronic communication of the user [Benedetti, para 0053 - The system 100 may conduct content analysis of the communications (e.g., text or audio messages, graphics, content items, media files, etc.) of the user to look for expressions of personal importance towards the restaurant].

As to dependent claim 11, Scott and Benedetti teach the method of claim 8.
Benedetti further teaches: wherein identifying the past location photo comprises:
identifying a given entity included in the past location photo, the given entity being distinguishable from the additional location [Benedetti, para 0082 - At the same time, the personalized presentation application 107a displays a photo of Joe attending a marathon;  Joe and the activity of jogging are the identified entities distinguishable from the additional location]; and
selecting the past location photo for providing to the user based on at least one property associated with the given entity that is in addition to the additional location [Benedetti, para0082, the photo including Joe attending a marathon is selected].

As to dependent claim 12, Scott and Benedetti teach the method of claim 11.
Benedetti further teaches: wherein the at least one property associated with the given entity includes a user-specific property that is specific to the user [Benedetti, para 0082 - The shared user activity property of the image of Joe is related to the context of the user activity property of the additional location].

As to independent claim 20
As to dependent claim 21, the claim is substantially similar to claim 9 and is rejected on the same ground.

As to dependent claim 22, the claim is substantially similar to claim 10 and is rejected on the same ground.

As to dependent claim 23, the claim is substantially similar to claim 11 and is rejected on the same ground.

As to dependent claim 24, the claim is substantially similar to claim 12 and is rejected on the same ground.

As to independent claim 27, the claim is substantially similar to claim 8 and is rejected on the same ground.

As to dependent claim 28, the claim is substantially similar to claim 9 and is rejected on the same ground.

As to dependent claim 29, the claim is substantially similar to claim 11 and is rejected on the same ground.

As to dependent claim 30, the claim is substantially similar to claim 12 and is rejected on the same ground.

Claims 13-14, 25-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Benedetti in further view of Collins et al. (US 2010/0211575 A1 hereinafter Collins).

As to dependent claim 13, Scott and Benedetti teach the method of claim 12.
Collins teaches what is not expressly taught by Benedetti in view of Busch for a method:
wherein the user-specific property is an amount of time that has elapsed since one or more other photos have been provided, for presentation to the user, that include the given entity (Collins, para 0028 - “However, metadata indicating that an image was previously viewed earlier in a day may receive a low score, as a user would likely not want to view the same image again soon.” Image weighted to not display previously viewed image within a day].
It would have been obvious to one of ordinary skill in art, having the teachings of Scott, Benedetti  and Collins before the effective filling date of the claimed invention, to modify a method for generating recommendations based on similarities between location information of multiple users  taught by Scott and a method for providing personalized presentations based on navigation information taught by Benedetti to include the concept of automatically presenting a media file on a mobile device based on relevance to a user taught by Collins to present images [Collins, para 0028].
One of the ordinary skill in the art wanted to be motivated to include the concept of automatically presenting a media file on a mobile device based on relevance to a user taught by Collins to present images to users so that viewers don’t have to see the same image frequently making it less interesting [Collins, para 0028].

As to dependent claim 14, Scott and Benedetti teach the method of claim 12.
Collins further teaches: wherein the user-specific property is a measure of rarity of the given entity to the user [Collins, para 0037, “For example, the system may determine that a user would find a particular media file most relevant on a certain date, such as one day before the anniversary of the media file's creation. The system may wait until that day to present the media file. The system may accomplish such a feat by, for example, pre-calculating the date, time, or event that would result in the media file receiving the highest possible relevancy score.”  An event that is rare is equated to date/time/event when the media is most relevant].

As to dependent claim 25, the claim is substantially similar to claim 13 and is rejected on the same ground.

As to dependent claim 26, the claim is substantially similar to claim 14 and is rejected on the same ground.

As to dependent claim 31, the claim is substantially similar to claim 13 and is rejected on the same ground.

As to dependent claim 32, the claim is substantially similar to claim 14 and is rejected on the same ground.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ching et al. (USPGPUB 2017/0124102) teaches location data associated with a data, such as a current and/or past location at which the user has been, is received.
	Vengroff et al. (USPGPUB 2009/0005987) teaches determining locations of interest based on user visits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  

/SANG H KIM/      Primary Examiner, Art Unit 2176